                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF WISCONSIN
                                 MILWAUKEE DIVISION


JOHN WENINGER
on behalf of himself and all
others similarly situated,

               Plaintiff,                                   Case No. 18-cv-321

       v.

GENERAL MILLS OPERATIONS, LLC,

               Defendant.


         JOINT MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT


       Plaintiff, John Weninger (“Weninger”), on behalf of himself and all others similarly-

situated, and Defendant, General Mills Operations, LLC, (“General Mills”), jointly move this

Court for preliminary approval of the parties’ settlement of this lawsuit in accordance with the

Joint Stipulation of Settlement and Release, attached hereto as Exhibit A (“Settlement

Agreement”).

       For settlement purposes only, the parties seek certification under the Fair Labor Standards

Act (“FLSA”), 29 U.S.C. § 216(b), of a collective class of all 434 current and former hourly paid,

non-exempt Production Employees employed by Defendant at any of its Production Facilities in

the United States between March 2, 2015 and March 2, 2018 and who received a “wage incentive

bonus” and have filed opt-in forms and/or have consented to join this lawsuit pursuant to this

Court’s prior orders. (Declaration of David M. Potteiger (“Potteiger Decl.”), ¶ 17.) The parties

believe that the Settlement Agreement is fair and reasonable because it fully and adequately




            Case 2:18-cv-00321-JPS Filed 01/30/19 Page 1 of 2 Document 79
satisfies this Court’s criteria for collective action settlements. As such, the parties respectfully

request that this Court:


       (1)     Preliminarily approve the terms and conditions as memorialized in the

parties’ written Settlement Agreement as fair, reasonable, and adequate;

       (2)     Designate the Named Plaintiff, John Weninger, as representative for the 29

U.S.C. 216(b) Collective Class (“Class Representative”);

       (3)     Designate Walcheske & Luzi, LLC as class counsel for the 29 U.S.C.

216(b) Collective Class (“Class Counsel”);

       (4)     Order Final Certification for settlement purposes of a collective action

under FLSA, 29 U.S.C. § 216(b); and

       (5)     Direct Class Counsel to make an application for reimbursement of

reasonable attorneys’ fees, costs, and litigation expenses in an amount of $113,090.00 no

later than twenty-one (21) calendar days prior to the fairness hearing.

       Dated this 30th day of January, 2019.

 s/ David M. Potteiger                                 s/ Shanthi V. Gaur           _______
James A. Walcheske, SBN 1065635                      Casey M. Kaiser, SBN 1088881
Scott S. Luzi, SBN 1067405                           John H. Lassetter, SBN 0389009
David M. Potteiger, SBN 1067009                      Shanthi V. Gaur, SBN 06224996
Matthew J. Tobin, State Bar No. 1097545              Sofija Anderson, SBN 1041498

WALCHESKE & LUZI, LLC                                LITTLER MENDELSON, PC
15850 W. Bluemound Road, Suite 304                   111 E. Kilbourn Avenue, Suite 1000
Brookfield, WI 53005                                 Milwaukee, WI 53202
Telephone: (262) 780-1953                            Telephone: (414) 291-5536

jwalcheske@walcheskeluzi.com                         ckaiser@littler.com
sluzi@walcheskeluzi.com                              jlassetter@littler.com
dpotteiger@walcheskeluzi.com                         sgaur@littler.com
mtobin@walcheskeluzi.com                             sanderson@littler.com

Attorneys for Plaintiff                              Attorneys for Defendant



                                        2
          Case 2:18-cv-00321-JPS Filed 01/30/19 Page 2 of 2 Document 79
